The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




       Dated: 09:08 AM July 18, 2019




                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

  IN RE:                                   )   CHAPTER 13
                                           )
  JERMAINE A. VENABLE AND                  )   CASE NO. 19-40569
  CHANTEL A. VENABLE,                      )
                                           )   JUDGE RUSS KENDIG
           Debtors.                        )
                                           )   MEMORANDUM OF OPINION
                                           )   (NOT FOR PUBLICATION)



        Chapter 13 trustee Michael A. Gallo (“Trustee”) objected to confirmation of Debtors’
plan on June 4, 2019. He takes issue with the plan’s failure to accurately reflect the actual plan
term. Debtors are below median debtors, committing them to a thirty-six month plan. In order
to complete all payments required under the plan, they need to extend the term to approximately
fifty-seven months. Trustee argues this term should be contained in the plan. Debtors argue it
is not necessary, relying on language in the form plan providing for an extended term as
necessary to complete payments. The court held a hearing on June 13, 2019. Only Trustee
chose to submit a post-hearing brief.

       The court has subject matter jurisdiction of this case under 28 U.S.C. § 1334 and the
general order of reference issued by the United States District Court for the Northern District of
Ohio. General Order 2012-7. The court has authority to enter final orders in this matter.
Pursuant to 11 U.S.C. § 1409, venue in this court is proper.


                                                 1




 19-40569-rk     Doc 16     FILED 07/18/19       ENTERED 07/18/19 09:25:01           Page 1 of 2
        This opinion is not intended for publication or citation. The availability of this opinion,
in electronic or printed form, is not the result of a direct submission by the court.

        For the reasons set forth in Trustee’s Memorandum in Support of his objection to
confirmation, the court will sustain the objection and deny confirmation. Additionally, if
drafters of the form plan wanted to use the applicable commitment period in section 2.1, there
were far more direct ways to do so. For example, the drafters could have merely set forth a tick
box with “36” or “60” or used language referencing the “applicable commitment period.” They
did not, leading the court to conclude section 2.1 should contain a good faith estimate of the total
payments made under the plan.

       A separate order will be issued immediately.

                                      #       #       #




Service List:

Eric James Ashman
26 Market Street
Suite 1001
Youngstown, OH 44503

Michael A. Gallo
5048 Belmont Avenue
Youngstown, OH 44505




                                                  2




 19-40569-rk     Doc 16     FILED 07/18/19        ENTERED 07/18/19 09:25:01           Page 2 of 2
